Citation Nr: 0829578	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  94-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to April 28, 1995, 
for the grant of a 60 percent evaluation for the service-
connected hypertensive heart disease.

2.  Entitlement to a disability rating higher than 60 percent 
for the service-connected hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and D.M.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision issued 
by the RO.  

This case was remanded by the Board in May 2000 and November 
2007 to accommodate the veteran's requests for hearings.  The 
veteran attended a Travel Board hearing in March 2001.  
However, he was informed by letter dated in September 2007 
that the individual who conducted the March 2001 hearing was 
no longer an employee of the Board.  The veteran was then 
offered the opportunity to attend another hearing conducted 
by the Judge who would decide his case.  The veteran 
requested another hearing, and he testified before the 
undersigned Acting Veterans Law Judge (AVLJ) in a video-
conference hearing in March 2008.

The case was also remanded in September 2001 and June 2005 to 
obtain additional medical evidence.  The case has since been 
returned to the Board for further appellate action.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has determined that a 
remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  

In the June 2005 remand, the Board requested that the veteran 
be provided with a cardiac examination to evaluate the 
severity of his service-connected hypertensive heart disease.  
The examiner was instructed to review both the former and 
revised rating criteria for evaluating cardiovascular 
disorders (Parenthetically, the Board observes that during 
the pendency of this appeal, the criteria for evaluating 
cardiovascular disorders, including those involving 
hypertensive heart disease have been substantially revised) 
and then separately relate the examination findings under 
both the old and new criteria.  

The Board is aware of a September 2005 Trans-Thoracic Echo 
Report in which the examiner concluded that the veteran 
developed hypertensive cardiomyopathy in the early 1990s.  
However, with respect to the remand instructions, the 
conclusion reached by the examiner is inconsequential because 
service connection is already in effect for hypertensive 
heart disease.  To that end, the examiner was asked only to 
review both the former and revised rating criteria for 
evaluating cardiovascular disorders and then separately 
relate the examination findings under both the old and new 
criteria.  In any event, the Board instructed that the 
veteran be provided with a complete cardiac examination with 
all appropriate tests and studies performed in furtherance 
thereof.  While a Trans-Thoracic Echo is certainly an 
appropriate test/study, it cannot be considered a complete 
cardiac examination.  Thus, as required by the June 2005 
remand, the examiner has failed to review both the former and 
revised rating criteria for evaluating cardiovascular 
disorders and then separately relate the examination findings 
under both the old and new criteria.

Further, the Board observes the veteran was last afforded a 
comprehensive VA examination in April 2002 to evaluate the 
symptoms of his service-connected hypertensive heart disease.  
The veteran continues to assert, in various lay statements 
and his March 2008 Board hearing testimony, that his 
disability is more severe than the assigned disability 
rating.  Given the record, the Board finds that a more 
contemporaneous VA examination is necessary.  See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).

Additionally, the Board finds the claim for an effective date 
prior to April 28, 1995, for the grant of a 60 percent 
evaluation for the service-connected hypertensive heart 
disease is inextricably intertwined with the claim for an 
increased evaluation for the service-connected hypertensive 
heart disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered). 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  The RO or the Appeals Management 
Center (AMC) should take appropriate 
steps to contact the veteran in order to 
have him provide information referable to 
all recent treatment received for the 
service-connected hypertensive heart 
disease.  

Based on the response, the RO or the AMC 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
Recent VA outpatient records should 
specifically be obtained.  The veteran 
should also be informed that he can 
submit evidence to support his claims.  

3.  The veteran should be afforded 
another VA examination to determine the 
severity of his service-connected 
hypertensive heart disease.  The 
veteran's claims folders, to include a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  All indicated studies 
should be performed.  
 
The RO or the AMC should provide to the 
examiner a copy of the former and revised 
rating criteria for evaluating 
cardiovascular disorders.  The examiner 
should indicate in the examination report 
whether he/she has reviewed the former 
and revised criteria.  The examiner 
should first relate the findings under 
the old criteria and then separately 
relate the findings under the new 
criteria.

All examination findings should be 
reported in detail in a typewritten 
report.

4.  After completion of the above 
development, the veteran's claims of an 
increased evaluation for the service-
connected hypertensive heart disease as 
well as an effective date prior to April 
28, 1995, for the grant of a 60 percent 
evaluation for the service-connected 
hypertensive heart should be 
readjudicated.  If the determinations 
remain adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LLOYD CRAMP 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




